Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on November 16, 2021. Claims 1-7 are pending in the application and being examined herein.
Status of Objections and Rejections
The rejection of claims 1-7 under 35 USC 112(b) with respect to the term “adverse rejection” has been withdrawn in view of Applicant’s amendment. 
All other rejections from the previous office action are maintained and modified as necessitated by amendment.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1 at lines 12 and 16, the recitations of “the fluid” should instead be --the sample of fluid-- for consistency with “a sample of fluid” previously recited.
In claim 2 at line 1, the recitation “wherein measuring” should instead be --wherein said measuring-- for consistency with the recitation of measuring in claim 1. 
In claim 3 at line 1, the recitation “wherein determining” should instead be --wherein said determining-- for consistency with the recitation of measuring in claim 1. 
In claim 4 at line 1, the recitation “wherein measuring” should instead be --wherein said measuring-- for consistency with the recitation of measuring in claim 1. 
In claim 5 at line 1, the recitation “wherein determining” should instead be --wherein said determining-- for consistency with the recitation of measuring in claim 1. 
In claim 6 at line 1, the recitation “wherein measuring” should instead be --wherein said measuring-- for consistency with the recitation of measuring in claim 1. 
In claim 6 at line 1, the recitation “wherein determining” should instead be --wherein said determining-- for consistency with the recitation of measuring in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, from which claims 2-7 depend, recites: 
A method of determining reactivity of a sample of fluid from a patient to a CoCrMo alloy surface, comprising the steps of: collecting the sample of fluid; providing an electrochemical cell defining a chamber therein and having a port through which the sample of fluid may be introduced into the chamber, a CoCrMo alloy surface positioned in the chamber, a reference electrode positioned in the chamber, a counter electrode positioned in the chamber, and a potentiostat coupled to the CoCrMo alloy surface, the reference electrode, and the counter electrode; inserting the sample of fluid through the port of the electrochemical cell into contact with the CoCrMo alloy surface; measuring an electrochemical response of the CoCrMo alloy surface to the fluid over time; and determining that the sample of fluid includes a reactive species to the CoCrMo alloy surface based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid.


Addressing now the “Wands” factors (MPEP 2164.01(a)). 
(A) The breadth of the claims: The claims are narrow in scope as they concern a method of determining whether a patient may have sensitivity to a medical implant. 

(B) The nature of the invention:   The invention is directed to a method of determining reactivity of a sample of fluid from a patient to a CoCrMo alloy surface, measuring an electrochemical response of the CoCrMo alloy surface to the fluid over time and determining that the sample of fluid includes a reactive species to the CoCrMo 

 (C) The state of the prior art: Investigating electrochemical responses of CoCrMo alloy surfaces for medical implants to assess biocompatibility of CoCrMo was known in the art at the time of the invention. 
M. Haeri, et al., The voltage-dependent electrochemical impedance spectroscopy of CoCrMo medical alloy using time-domain techniques: Generalized Cauchy–Lorentz, and KWW–Randles functions describing non-ideal interfacial behavior, Corrosion Science, vol. 53, pp. 582-588 (2011) discloses time-based potential-step current transient methods to measure the voltage-dependent impedance of CoCrMo in physiological saline solution, PBS (p. 586, left column, 5. Discussion). 
J. Gilbert, et al., Medical Implant Corrosion: Electrochemistry at Metallic Biomaterial Surfaces, In: Eliaz N. (eds) Degradation of Implant Materials, pp. 1-28 (July 2012) discloses the biological environment into which metallic biomaterials are placed is highly complex, time and spatially varying, and can result in very severe corrosion conditions (p. 9, 3.3 The Biological Environment). Gilbert teaches that hydrogen peroxide can, for example, alter the oxide film on titanium alloys (p. 9, 3.3 The Biological Environment). 
Mechanical testing of implants in vitro were also known in the art at the time of the invention.  Gasik (US 2014/0038175) discloses immersing a test specimen into a liquid media, providing a determined non-destructive force such as a load on the specimen and measuring the reactions of the specimen and may be used for implant 
However, in vitro electrochemical testing of patient fluids exposed to CoCrMo to make a determination about the reactive species of the human fluid was a highly unpredictable and an undeveloped field. 
Examiner turns to a reference that postdates applicant’s filing date of December 2, 2013. A. Igual Munoz, et al., In vivo electrochemical corrosion study of a CoCrMo biomedical alloy in human synovial fluids, Acta Biomaterialia, vol. 21, pp. 228-236 (2015) discloses electrochemical measurements (open circuit potential OCP, polarization resistance Rp, potentiodynamic polarization curves, electrochemical impedance spectroscopy EIS) were carried out on fluids extracted from patients (abstract). 
Munoz teaches the body simulating fluids do not necessarily represent the complexity of patient synovial fluid and therefore do not represent the corrosion situation resulting from the contact of the implant with the synovial fluid (p. 229, left column, top of 1st paragraph). Munoz discusses that there was no clear understanding of the complex reactions underlying the wear of CoCrMo alloys strongly dependent on electrochemical conditions in tribological contact (p. 228, left column, end of 1st paragraph) and that there was a need to characterize the corrosion behavior of biomedical alloys directly in human body liquids in order to obtain in vivo relevant information on metal surface reactivity (p. 229, left column, end of 1st paragraph). 
Munoz further discloses that cells are known to produce reactive oxygen species (ROS) such as hydrogen peroxide as a consequence of an inflammatory state or 
Electrochemical testing of human joint fluid in contact with CoCrMo led Munoz to conclude that in some patients, specific reactions are likely related to cell reactions involving reactive oxygen species (ROS) (p. 236, left column, 5. Conclusions, no. 5). Munoz also concludes that comparison with bovine calf serum shows that the latter does not represent the electrochemical properties of the synovial fluids as it yields different reaction mechanisms and open circuit potentials (p. 236, left column, 5. Conclusions, no. 6).

(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be high as electrochemical monitoring for biocompatibility requires knowledge of chemistry, electrical fields, corrosion monitoring, such as voltage, impedance, and polarization and their effects on the detection of corrosion of metals as well as biology including inflammation reactions, allergic reactions and biocompatibility.

(E) The level of predictability in the art: While electrochemical studies of medical implants was a developed field at the time of the invention and so had some measure of predictability, to determine that the sample of fluid from a patient includes a reactive species to a CoCrMo alloy surface based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient is unusual, and so 

(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
Applicant does not provide any working examples for patient fluids. Applicant discloses the effect of hydrogen peroxide on OCP measurements of CoCrMo in Fig. 2, para. [0023], the effect of H202 on the impedance of CoCrMo is seen in Fig. 4, para. [0024], and the polarization behavior of CoCrMo as a function of hydrogen peroxide and pH levels is seen in Fig. 5, para. [0025] using laboratory prepared samples of PBS with known H2O2 concentrations. Applicant asserts that these results show that CoCrMo alloy is highly sensitive to the presence of reactive oxygen species, as would be present in inflamed solution surrounding CoCrMo hip implants, para. [0026]. 
Applicant has shown examples of known increments of hydrogen peroxide at different pHs but has provided no connection for electrochemical measurements made for a CoCrMo alloy exposed to a patient fluid sample. Applicant provides no examples of electrochemical responses from patient samples on CoCrMo surfaces. Applicant’s working examples drawn to PBS samples do not enable the claimed method which includes making determinations about patient sample fluid. As detailed above, the electrochemical properties of non-human fluids are not comparable to the electrochemical properties of the synovial fluids (Munoz, bovine calf serum, p. 236, left column, 5. Conclusions, no. 6). Therefore, it is the examiner’s position that one of ordinary skill in the art would not accept working examples using PBS samples with 
Applicant discloses that “[b]ased on these tests, a sample of patient fluid that results in one or more of the electrochemical responses when introduced into cell 14 is indicative of a patient having a likelihood of an adverse reaction. Preferably, a scale of inflammatory index can be developed where increases in OCP reflect increases in the oxidizing potential of the solution and thus demonstrate a more reactive impact of the patient's fluid on the alloy. Alternatively, the impedance of the alloy surface as a function of the fluid chemistry may be used as lower impedances reflect a high inflammatory or oxidizing capability of the joint fluid being tested. Typical impedances measured for CoCrMo and Ti alloys are in the 30,000 to 10,000,000 ohm-cm2 range in PBS. Thus, drops in impedance, such as a decrease in the impedance of the surface up to 100 times the value in PBS, can be used to determine the alloy's sensitivity to the joint fluid attack.” Para. [0026]. 
Applicant is postulating with respect to applicant’s own invention. An examination of Applicant's specification provides no guidance vis-à-vis patient samples with respect to reactive species determined from electrochemical measurements. Applicant provides no electrochemical measurements from testing patient samples. Applicant provides no guidance as to whether samples are from patients that have already had implant surgery. Applicant provides no disclosure with respect to sample size or run times. One with skill in the art would have to speculate as to these parameters.   

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reasons discussed above, which in sum, are that Applicant does not provide guidance as how to determine that the sample of fluid from a patient includes a reactive species to a CoCrMo alloy surface based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient, to make and use the invention would require undue experimentation and so is not enabled. More clarity and greater detail with regard to electrochemical measurements of patient fluid, samples and determinations of reactive species from testing patient fluid should have been provided. 

Response to Arguments
In the arguments presented on pages 4-5 of the amendment, the applicant asserts that the Examiner is focusing on an application or outcome that Applicant is not claiming. Applicant asserts that applicant is not claiming the diagnostic outcome of the using method, and is instead claiming a method that provides one specific item of information - does the fluid sample react adversely with the metal.  Applicant asserts that Applicant was not required to enable someone of skill in the art how to interpret the results of using the method and that Applicant firmly established through actual test data that the claimed method would reveal the presence of an exemplary reactive species in a fluid. Applicant asserts that Applicant's experiments demonstrate that the claimed invention detects reactive species, not that human synovial fluid necessarily contains H202. It is the applicant’s position that the specification adequately enables the claimed method establishes and that it is possible to detect when a metal implant has 
Examiner respectfully disagrees. Applicant is not claiming if the fluid sample reacts adversely with the metal. Instead, applicant is claiming a method of determining that a sample of fluid includes a reactive species to the CoCrMo alloy surface based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid. Applicant's experiments do not demonstrate that the claimed invention detects reactive species in patient fluid. Applicant’s experiments demonstrate that H2O2 can be measured in PBS. The Examiner does not assert that one of ordinary skill in the art could not build a test cell including a CoCrMo alloy and expose that alloy to human fluid and make electrochemical measurements. It is the Examiner’s position that one of ordinary skill in the art is not enabled to make a determination about whether a patient sample fluid includes a reactive species based upon a measured electrochemical response. Applicant’s test data from phosphate buffered saline solutions does NOT show that the presence of an exemplary reactive species would be revealed in a patient sample. It is the Examiner’s position that data from electrochemical measurements of PBS do not enable one of ordinary skill in the art to make determinations about the inclusion of reactive species in human fluid. 
In the arguments presented on page 6 of the amendment, the applicant asserts that Examiner’s use of Munoz, a post-filing publication is improper citing to MPEP 2164.05(a). 
In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993) (The court found that an article published 5 years after the filing date of the application adequately supported the examiner’s position that the physiological activity of certain viruses was sufficiently unpredictable so that a person skilled in the art would not have believed that the success with one virus and one animal could be extrapolated successfully to all viruses with all living organisms. Accordingly, the court held that the applicant’s earlier-filed claims not limited to the specific virus or the specific animal were nonenabled). In this case, the Munoz reference was published in July 2015 and applicant’s effective filing date is December 2, 2013. Examiner points to Munoz to show that electrochemical responses of human fluid is unpredictable and not comparable to electrochemical responses of bovine calf serum. One would conclude that PBS solutions would be even less comparable.
  In the arguments presented on pages 6-7 of the amendment, the applicant asserts that it would not be undue experimentation to replace PBS of applicant’s runs with a fluid sample of a human and that it would be a simple matter to identify when a fluid sample produced an anomalous response. Applicant asserts that the is does not 
Examiner respectfully disagrees. Applicant has not disclosed what comprises an adverse response to the metal implant for human fluid. What fluid is introduced into the system does matter because the electrochemical response of simulated body fluids does not match the response of human fluid. It is the examiner’s position that one of ordinary skill in the art would not be enabled to make a determination about human fluid samples from electrochemical responses of PBS samples with added hydrogen peroxide. Applicant does not provide guidance as how to determine that the sample of fluid from a patient includes a reactive species to a CoCrMo alloy implant based upon the measured electrochemical response of the CoCrMo alloy surface to the fluid of the patient. Applicant has only provided guidance for PBS solutions. Examiner questions 



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699